IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


GINA M. LINDEN,

             Appellant,

 v.                                                   Case No. 5D17-1051

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION,

             Appellee.

________________________________/

Opinion filed January 5, 2018

Administrative Appeal from the
Reemployment Assistance
Appeals Commission.

Gina M. Linden, Windermere, pro se.

Amanda L. Neff, Deputy General
Counsel and Chief Appellate Attorney,
of Reemployment Assistance Appeals
Commission, Tallahassee,
for Appellee.

PER CURIAM.

      Gina M. Linden appeals from an order of the Reemployment Assistance Appeals

Commission (“RAAC”) dismissing her appeal of an administrative decision denying

unemployment compensation benefits as untimely. We affirm.

      Ms. Linden contends that she had good cause for failing to timely file her appeal

with the RAAC. Unfortunately, section 443.151(4)(b)1., Florida Statutes (2016), which
governs appeals from RAAC determinations, does not provide a “good cause” exception

that would permit the RAAC to accept an untimely appeal.        See Thurmond v. Fla.

Unemployment Appeals Comm’n, 881 So. 2d 89, 91 (Fla. 1st DCA 2004). The courts

have carved out a limited exception in cases where the claimant alleges the untimeliness

of unemployment appeals was “occasioned by the actions of the Commission.” Assam

v. Fla. Unemployment Appeals Comm’n, 871 So. 2d 978, 980 (Fla. 3d DCA 2004).

However, that has not been demonstrated here. Therefore, although sympathetic to her

plight, we must affirm the RAAC decision.

      AFFIRMED.


ORFINGER, EVANDER and WALLIS, JJ., concur.




                                            2